—Judgment, Supreme Court, New York County (Ronald Zweibel, J.), rendered September 28, 2000, convicting defendant, after a jury trial, of burglary in the second degree, robbery in the second degree (four counts), rape in the first degree (two counts), and sexual abuse in the first degree, and sentencing him, as a persistent felony offender, to an aggregate term of 100 years to life, unanimously affirmed.
The rape conviction involving defendant’s liability for the acts of the codefendant was not against the weight of the evidence (People v Bleakley, 69 NY2d 490 [1987]). There was ample evidence to establish defendant’s accessorial liability (see Penal Law § 20.00).
Defendant’s contentions with respect to the prosecutor’s summation are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find no basis for reversal (see People v Foy, 304 AD2d 343 [2003] [codefendant’s appeal]).
Defendant’s constitutional challenge to the procedure under which he was sentenced as a persistent felony offender is unpreserved for appellate review and, in any event, is without merit (see People v Rosen, 96 NY2d 329 [2001], cert denied 534 *390US 899 [2001]). Concur — Buckley, P.J., Nardelli, Tom, Mazzarelli and Gonzalez, JJ.